DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 4/13/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 9/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al.  US 20190082431 hereafter Yi. 
As to Claim 1.    Yi discloses a user equipment (UE) for wireless communication, comprising [Fig. 14 (Diagram of UE), Sections 0001, 0005: The present invention relates to wireless communications, and method/apparatus for designing/transmitting downlink control information (DCI). Based on the DCI format, transmitted in the control channel, a UE can transmit/receive]:
a memory [Memory-1420]; and one or more processors [Processor-1410], coupled to the memory, configured to [Fig. 14 (Diagram of UE), Section 0326: The memory is operatively coupled with the processor and stores a variety of information to operate the processor]:
receive [Section 0053: UE receive slot format configuration via DCI on PDCCH] a multi-slot grant [i.e. DCI scheduling or allocation/DCI format] for one of uplink communication [i.e. from UE to BS see 0032] or downlink [i.e. from BS to UE see 0032] communication [Figs. 3-5, Sections 0081, 0227, 0279: DCI from the CORESET indicate 1, 2 or 4 slot aggregations and additional offset in terms of slot may be indicated to support multi-slot aggregation. The UE is configured to monitor both scheduling DCI and UL grant. In terms of resource allocation, multi-slot aggregation support time domain resource allocation; UL transmission with multi-slot aggregation reserve DL resources for possible DL control channel; and  DL transmission with multi-slot aggregation may need to reserve UL resources for UL control channel at the end of aggregated slot(s)],
and communicate [i.e. UL/DL transmission or PUSCH/PDSCH (i.e. data) transmission; Section 0193: In UL grant, indicating starting of PUSCH transmission may be indicated dynamically] in the multi-slot grant [i.e. DCI scheduling or allocation/DCI format] based at least in part on information that provides an indication of one or more time gaps [i.e. Time offset or scheduling/grant gap] for the multi-slot grant [Sections 0072, 0141, 0274, 0278: Time resource indicates a time offset based on a transmission time point of a PDCCH (i.e. DCI) allocating DL or UL resources; the start point of the PDSCH/PUSCH corresponding to the PDCCH may be indicated. A UE configured with number of slots schedulable for multi-slot aggregation used for cross-slot scheduling gap. For time-domain resource allocation scheme, it may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot will be supported. PDSCH or PUSCH transmission is self-decodable in each aggregated slot and mapped within slot]. 

As to Claim 2.  Yi disclose the UE of claim 1 [Fig. 14], wherein the one or more processors [Processor-1410] are further configured to [Section 0326]:  receive the information via at least one of radio resource control signaling or downlink control information [Sections 0005, 0053: The DCI (i.e. downlink control information) format is packed/formed and transmitted in the control channel and tell a user equipment (UE) how to transmit/receive its data on a data channel; the DCI format gives the UE, details such resource allocation type, etc. The UE receive a slot formal configuration via a higher layer signaling (i.e. radio resource control (RRC) signaling or the UE may receive a slot format configuration via downlink control information (DCI) which is received on PDCCH; or, the UE receive a slot format configuration via combination of higher layer signaling and DCI].

As to Claim 3. Yi disclose the UE of claim 1 [Fig. 14],  wherein the one or more processors [Processor-1410] to [Section 0326] communicate [i.e. UL/DL transmission or PUSCH/PDSCH (i.e. data) transmission; Section 0193, 0278: In UL grant, indicating starting of PUSCH transmission may be indicated dynamically. PDSCH or PUSCH transmission is self-decodable in each aggregated slot and mapped within slot] in the multi-slot grant [i.e. DCI scheduling or allocation/DCI format], are configured to: transmit or receive a communication in the one or more time gaps [Sections 0072, 0141, 0274: Time resource indicates a time offset (i.e. time gap)  based on a transmission time point of a PDCCH (i.e. DCI) allocating DL or UL resources; the start point of the PDSCH/PUSCH corresponding to the PDCCH may be indicated. A UE configured with number of slots schedulable for multi-slot aggregation used for cross-slot scheduling gap. For time-domain resource allocation scheme, it may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot will be supported]. 

As to Claim 4. Yi disclose the UE of claim 1 [Fig. 14], wherein the information indicates a slot offset, relative to a first slot of the multi-slot grant [Sections 0081, 0085: DCI from the CORESET may indicate 1, 2 or 4 slot aggregations starting from the same slot where the DCI is transmitted; additional offset in terms of slot may be indicated to support cross-slot scheduling and multi-slot aggregation. The DCI field for cross-slot based scheduling may include an offset to start cross-slot scheduling data] for the one or more time gaps and a start and length indicator value for the one or more time gaps [Sections 0072, 0083, 0101, 0322: Time resource indicates a time offset based on a transmission time point of a PDCCH (i.e. DCI) allocating DL or UL resources. Alternatively, for cross slot based scheduling, offset field may be separately used or one slot indication (e.g. current slot indication) may be used for the offset of slot. In other words, default offset value may be configured for determining start OFDM symbol for PUSCH. The DCI include information on an index of a start slot and information on a combination of a start symbol and a length of symbols in each of the at least one slot].

As to Claim 5. Yi disclose the UE of claim 1 [Fig. 14],  wherein the information indicates one or more slots or symbols of the multi-slot grant that are to be skipped for the one or more time gaps [Sections 0077, 0274, 0275: Resource allocation in multi-slot based scheduling may be discontinuous (i.e. interpreted as stopped/skip) due to gap between slots. For efficient design of time-domain resource allocation scheme, it may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot. The offsets between control region and start of PUSCH includes TA (timing advance) and gap].

As to Claim 6. Yi disclose the UE of claim 1 [Fig. 14],  wherein the information indicates a slot format indicator [i.e. SFI] that identifies one or more symbols assigned to the other of uplink communication or downlink communication [Sections 0053, 0080, 0130, 0286: UE receive slot format configuration via DCI on PDCCH. Explicit configuration for DCI format includes a set of start and end positions of PDSCH (i.e. downlink communication) and PUSCH (i.e. uplink communication), configured indicated in time-domain resource allocation field and OFDM symbols as shown in Table 5. DCI format used for slot formation indication. SFI for scheduled slots and multi-slot scheduling is indicated],
and the one or more time gaps [i.e. Time offset or scheduling/grant gap] are determined to be associated with the one or more symbols [Section 0087, 0094, 0275: K entries in each slot scheduling for PDSCH includes UE configuration for configuring UE specific gap and symbol. Start position and end position for PDSCH or PDSCH may be explicitly configured/indicated, and the start position in OFDM symbol or slot may be indicated in which the offset may be applied to the start OFDM symbol or start slot which is determined. K is OFDM symbol index for offset between control region and start of PUSCH processing time and switching gap; offset configured for UE].

As to Claim 7. Yi disclose the UE of claim 1 [Fig. 14], wherein locations of the one or more time gaps [i.e. Time offset or scheduling/grant gap] are respectively associated with one or more index values, and the information indicates the one or more index values [Section 0094, 0101, 0275: Start position and end position for PDSCH or PDSCH may be explicitly configured/indicated, and the start position (i.e. location) in OFDM symbol or slot may be indicated in which the offset (i.e. time gap) may be applied to the start OFDM symbol (i.e. position) or start slot which is determined. In other words, default offset value may be configured for determining start OFDM symbol. To minimize DCI overhead and scheduling flexibility, the possible start OFDM symbols for PDSCH or PUSCH is rather restricted to K+offset+1 and etc, where K is the last OFDM symbol index of CORESET and offset is the offset between control region and the start of PUSCH for processing time, Additionally, to support cross-slot scheduling, slot index may be needed and set in the time domain].

As to Claim 8.   Yi disclose the UE of claim 1 [Fig. 14],  wherein the one or more time gaps [i.e. Time offset or scheduling/grant gap] are associated with a time gap pattern [Section 0077: Selectable patterns may be different between mini-slot based scheduling and slot based scheduling; allocation in multi-slot based scheduling may be discontinuous due to gap or UL resources between slots], and the information indicates that the time gap pattern is to be used for the multi-slot grant [Sections 0080, 0081: In each CORESET or per DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Aadditional offset in terms of slot may be indicated to support cross-slot scheduling and multi-slot aggregation]. 

As to Claim 9. Yi disclose the UE of claim 1 [Fig. 14], wherein one or more symbols of the multi-slot grant that overlap with the one or more time gaps are punctured or are rate matched around [Sections 0094, 0129, 0286: The offset may be applied to the start; or OFDM symbol or start slot which is determined by the overlapping with first PDCCH containing DCI. DCI format used for puncturing indication. If PDCCH changes slot format dynamically, time domain resources for data rate matching may be configured/indicated, and puncturing may be performed if slot format is changed in the middle of multi-slot scheduling].

As to Claim 10. Yi disclose the UE of claim 1 [Fig. 14], wherein the one or more processors [Processor-1410] are further configured to [Section 0326]: receive a grant [i.e. DCI scheduling or allocation/DCI format] that schedules a communication within the multi-slot grant [Section 0227: The UE is configured to monitor both scheduling DCI and UL grant], wherein one or more symbols of the multi-slot grant that overlap with the grant are punctured [Sections 0093, 0094, 0129: It may be assumed that start slot overlaps with the first or entire or last OFDM symbol(s) scheduling DCI. The offset may be applied to the start; or OFDM symbol or start slot which is determined by the overlapping with first PDCCH containing DCI. DCI format used for puncturing indication].

As to Claim 11. Yi disclose the UE of claim 10 [Fig. 14],  wherein the grant is received in a same control resource set [i.e. CORESET] as the multi-slot grant or in the one or more time gaps [Sections 0081, 0077: DCI from the CORESET indicate 1, 2 or 4 slot aggregations and additional offset in terms of slot may be indicated to support multi-slot aggregation. Furthermore, the scheduling DCI may be present at any time during the slot; scheduling DCI may be transmitted from a CORESET placed in the first OFDM symbols of the slot].

As to Claim 12. Yi disclose the UE of claim 10 [Fig. 14],  wherein communicating in the multi-slot grant is resumed following the communication scheduled by the grant [Sections 0099, 0100, 0274: The start OFDM symbol may be deemed as offset indicated by DCI+ prefixed offset; and prefixed offset may be necessary to accommodate control decoding and preparation processing for PUSCH transmission. If PUSCH starts in the start of slot, the default value for start of PUSCH transmission may be the next slot after control channel is transmitted. It may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot].

As to Claim 13.   Yi discloses a base station for wireless communication, comprising [Fig. 16 (Diagram of BS)]: a memory [Memory-1620]; and one or more processors [Processor-1610], coupled to the memory, configured to [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor]: 
 transmit a multi-slot grant [i.e. DCI scheduling or allocation/DCI format; Section 0053: UE receive slot format configuration via DCI on PDCCH], for one of uplink communication [i.e. from UE to BS see 0032] or downlink [i.e. from BS to UE see 0032] communication, for a user equipment (UE) [Figs. 3-5, Sections 0081, 0227, 0279: DCI from the CORESET indicate 1, 2 or 4 slot aggregations and additional offset in terms of slot may be indicated to support multi-slot aggregation. The UE is configured to monitor both scheduling DCI and UL grant. In terms of resource allocation, multi-slot aggregation support time domain resource allocation; UL transmission with multi-slot aggregation reserve DL resources for possible DL control channel; and  DL transmission with multi-slot aggregation may need to reserve UL resources for UL control channel at the end of aggregated slot(s)];
 transmit, to the UE, information that provides an indication of one or more time gaps [i.e. Time offset or scheduling/grant gap] for the multi-slot grant [i.e. DCI scheduling or allocation/DCI format]; and communicate [i.e. UL/DL transmission or PUSCH/PDSCH (i.e. data) transmission; Section 0193, 0278: In UL grant, indicating starting of PUSCH transmission may be indicated dynamically. PDSCH or PUSCH transmission is self-decodable in each aggregated slot and mapped within slot]  with the UE in the multi-slot grant according to the one or more time gaps [Sections 0072, 0141, 0274: Time resource indicates a time offset based on a transmission time point of a PDCCH (i.e. DCI) allocating DL or UL resources; the start point of the PDSCH/PUSCH corresponding to the PDCCH may be indicated. A UE configured with number of slots schedulable for multi-slot aggregation used for cross-slot scheduling gap. For time-domain resource allocation scheme, it may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot will be supported]. 

As to Claim 14.  Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor],
wherein the information is transmitted via at least one of radio resource control signaling or downlink control information [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.  Yi discloses the base station of claim 13, wherein the one or more processors, to [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor]:
communicate in the multi-slot grant, are configured to: transmit or receive a communication in the one or more time gaps [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16.   Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor],
wherein the information indicates a slot offset, relative to a first slot of the multi-slot grant, for the one or more time gaps and a start and length indicator value for the one or more time gaps [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17.  Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
wherein the information indicates one or more slots or symbols of the multi-slot grant that are to be skipped by the UE for the one or more time gaps [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18.   Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
wherein the information indicates a slot format indicator that identifies one or more symbols assigned to the other of uplink communication or downlink communication, and the one or more time gaps are associated with the one or more symbols [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19.   Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
wherein locations of the one or more time gaps are respectively associated with one or more index values, and the information indicates the one or more index values [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20.   Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
 wherein the one or more time gaps are associated with a gap pattern, and the information indicates that the gap pattern is to be used by the UE for the multi-slot grant [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21.  Yi discloses the base station of claim 13 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
wherein one or more symbols of the multi-slot grant that overlap with the one or more time gaps are to be punctured or are to be rate matched around [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22.  Yi discloses the base station of claim 13, wherein the one or more processors are further configured to [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor]:
 transmit a grant that schedules a communication within the multi-slot grant, wherein one or more symbols of the multi-slot grant that overlap with the grant are to be punctured [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. Yi discloses the base station of claim 22 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
wherein the grant is transmitted in a same control resource set as the multi-slot grant or in the one or more time gaps [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24.  Yi discloses the base station of claim 22 [Fig. 16 (Diagram of BS), Section 0336: The memory is operatively coupled with the processor  and stores a variety of information to operate the processor], 
wherein communicating in the multi-slot grant is resumed following the communication scheduled by the grant [See Claim 12 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25.    Yi discloses a method of wireless communication performed by a user equipment (UE), comprising [Fig. 14 (Diagram of UE), Sections 0001, 0005: The present invention relates to wireless communications, and method/apparatus for designing/transmitting downlink control information (DCI). Based on the DCI format, transmitted in the control channel, a UE can transmit/receive]:
receiving [Section 0053: UE receive slot format configuration via DCI on PDCCH] a multi-slot grant [i.e. DCI scheduling or allocation/DCI format] for one of uplink communication [i.e. from UE to BS see 0032] or downlink [i.e. from BS to UE see 0032] communication [Figs. 3-5, Sections 0081, 0227, 0279: DCI from the CORESET indicate 1, 2 or 4 slot aggregations and additional offset in terms of slot may be indicated to support multi-slot aggregation. The UE is configured to monitor both scheduling DCI and UL grant. In terms of resource allocation, multi-slot aggregation support time domain resource allocation; UL transmission with multi-slot aggregation reserve DL resources for possible DL control channel; and  DL transmission with multi-slot aggregation may need to reserve UL resources for UL control channel at the end of aggregated slot(s)];
 and communicating [i.e. UL/DL transmission or PUSCH/PDSCH (i.e. data) transmission; Section 0193, 0278: In UL grant, indicating starting of PUSCH transmission may be indicated dynamically. PDSCH or PUSCH transmission is self-decodable in each aggregated slot and mapped within slot] in the multi-slot grant [i.e. DCI scheduling or allocation/DCI format] based at least in part on information that provides an indication of one or more time gaps [i.e. Time offset or scheduling/grant gap] for the multi-slot grant [Sections 0072, 0141, 0274: Time resource indicates a time offset based on a transmission time point of a PDCCH (i.e. DCI) allocating DL or UL resources; the start point of the PDSCH/PUSCH corresponding to the PDCCH may be indicated. A UE configured with number of slots schedulable for multi-slot aggregation used for cross-slot scheduling gap. For time-domain resource allocation scheme, it may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot will be supported]. 

As to Claim 26. The method of claim 25, wherein communicating in the multi-slot grant comprises: transmitting or receiving a communication in the one or more time gaps [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 27. The method of claim 25, further comprising: receiving a grant that schedules a communication within the multi-slot grant, wherein one or more symbols of the multi-slot grant that overlap with the grant are punctured [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 28.   Yi discloses a method of wireless communication performed by a base station, comprising [Fig. 16 (Diagram of BS)]:  transmitting a multi-slot grant [i.e. DCI scheduling or allocation/DCI format; Section 0053: UE receive slot format configuration via DCI on PDCCH], for one of uplink communication i.e. from UE to BS see 0032] or downlink [i.e. from BS to UE see 0032] communication, for a user equipment (UE) [Figs. 3-5, Sections 0081, 0227, 0279: DCI from the CORESET indicate 1, 2 or 4 slot aggregations and additional offset in terms of slot may be indicated to support multi-slot aggregation. The UE is configured to monitor both scheduling DCI and UL grant. In terms of resource allocation, multi-slot aggregation support time domain resource allocation; UL transmission with multi-slot aggregation reserve DL resources for possible DL control channel; and  DL transmission with multi-slot aggregation may need to reserve UL resources for UL control channel at the end of aggregated slot(s)];
 transmitting, to the UE, information that provides an indication of one or more time gaps [i.e. Time offset or scheduling/grant gap]  for the multi-slot grant [i.e. DCI scheduling or allocation/DCI format]; and communicating [i.e. UL/DL transmission or PUSCH/PDSCH (i.e. data) transmission; Section 0193, 0278: In UL grant, indicating starting of PUSCH transmission may be indicated dynamically. PDSCH or PUSCH transmission is self-decodable in each aggregated slot and mapped within slot] with the UE in the multi-slot grant according to the one or more time gaps [Sections 0072, 0141, 0274: Time resource indicates a time offset based on a transmission time point of a PDCCH (i.e. DCI) allocating DL or UL resources; the start point of the PDSCH/PUSCH corresponding to the PDCCH may be indicated. A UE configured with number of slots schedulable for multi-slot aggregation used for cross-slot scheduling gap. For time-domain resource allocation scheme, it may be helpful to know which slot formats which indicate DL portion, gap, and/or UL portion within a slot will be supported]. 

As to Claim 29.  The method of claim 28, wherein communicating in the multi-slot grant comprises: transmitting or receiving a communication in the one or more time gaps [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30. The method of claim 28, further comprising: transmitting a grant that schedules a communication within the multi-slot grant, wherein one or more symbols of the multi-slot grant that overlap with the grant are to be punctured [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; 
1.  Park et al. US 20200221433 in particular Fig. 7 and 15, Section [0213]; 
	2.  BALDEMAIR et al. US 20220070911 in particular Title “downlink control information for multi-slot scheduling”
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477